OPINION OF THE COURT
Acosta, J.
In this action for divorce, plaintiff husband seeks to divest 69-year-old defendant wife of her equitable share of their marital residence, where they have lived continuously for over 31 years and raised their only child, on the basis that the townhouse is separate property that he owns and manages with his mother, and that defendant had no impact on its increase in value. We disagree with plaintiffs as well as the dissent’s basic premise that the townhouse is separate property, and therefore affirm.
The parties were married on August 1, 1970, and approximately 2V2 years later, on March 19, 1973, the couple’s son was born. The wife continued to work outside the home until February 1973, and returned to work outside the home six months af*299ter the birth. In 1978, the couple decided to purchase a house and found a five-story townhouse with 10 apartments on the Upper West Side of Manhattan. The wife testified that maintaining a 10-apartment townhouse would be far too much work for her in conjunction with childcare for a five year old after working outside the home all day. She therefore was prepared to invest in the property with her husband provided certain preconditions were met, including provisions for a maid’s room and a live-in maid. The husband, unwilling to assent to the wife’s preconditions, purchased the building with the help of his mother. The purchase price was $130,000, with $30,000 down and the balance made up through two mortgages. The husband’s mother arranged for her son to get the down payment from his grandparents; $15,000 represented a bequest that he would have gotten, and $15,000 that his mother agreed to repay to the grandparents. At the time of trial, the townhouse was appraised at $2,625,000.
The husband closed on the townhouse on August 31, 1978 and conveyed a one-half interest to his mother, as a joint owner, on September 6, 1978. Thereafter, from 1982 to 2001, the husband and his mother managed the townhouse as a formal partnership. The mortgages, as well as the maintenance and most renovations, were satisfied through rents and refinancing. Certain renovations were made and paid for by the husband’s mother.
The couple and their five-year-old child moved into apartment 2 until apartment 1 was turned into a duplex with the basement apartment in 1979. The husband and his parents each paid rent to the partnership, of $1,100 per month, for their respective apartments, until 2002.
The couple lived in apartment 1 for five months, until the wife became ill. Believing that the physical conditions of the basement apartment were causing her illness, she moved into vacant apartment 3, for which she paid rent. In 1983, following a burglary in that apartment, she moved into apartment 2, but returned to apartment 1 to practice piano and take baths.
The wife purchased some furniture for apartment 1 and “occasionally” swept and vacuumed the hall in front of the apartment entrance. She testified that she would clean up the lobby during renovations. She also purchased a $600 vacuum cleaner to clean the lobby three times a week, cleaned the mailbox vestibule, swept the interior and exterior steps, used bleach to clean dog excrement from the sidewalk, and raked leaves from a *300maple tree in the backyard. In the summers, when the husband would go to France to spend time with his mother, the wife took responsibility for disposing of the building’s refuse. She washed lobby curtains, cleaned lobby windows and polished the lobby mirror. She also decorated apartment 1, planted and maintained the backyard, and bought patio furniture.
In addition to these services, the wife purchased a carpet, and a $500 Formica countertop for the marital apartment, as well as paying $700 for flooring in the foyer. She paid $400 for a foyer mirror, and paid for couches, a basement door installation, linen closet, bathroom cabinets and a chandelier.
In 1982, the husband and his mother opened a partnership account at Citibank into which rents and mortgage funds were deposited. He testified that he occasionally deposited his paychecks into this account as well as a $35,000 inheritance, which he used for personal expenses. Occasionally, the account would be used as a “pass through” for his wife’s paychecks. She would deposit the check in the account and a transfer for that amount would be “wired” to her separate account. Other times, the husband would deposit the wife’s check into the account and he would give her cash. In addition to using the account to “accommodate” other transactions, the husband deposited into this account monies he earned from tax preparing and a video business, as well as income from managing a building across the street, which he described as “very small.”
The husband commenced this action for divorce in February 2005, and on March 8, 2006, the court referred the issues of equitable distribution and counsel fees to a Special Referee. The Special Referee found that the marital property titled in the husband’s name totaled $1,234,183.81. This included one half of the $2,625,000 value of the townhouse, less the $309,396 mortgage, and less the $30,000 separate property contribution the husband made to the acquisition of the property, as well 50% of the value of the Citibank account. There were also three other bank accounts totaling a little over $20,000, titled in the husband’s name. The marital property titled in the wife’s name totaled $71,892.60.
Citing to Maczek v Maczek (248 AD2d 835, 837 [1998] [“A party is entitled to a return of the total contribution he (or she) made toward the purchase of the marital residence from his (or her.) separate property” (internal quotation marks omitted)]), the Special Referee found that the $30,000 down payment to be the husband’s separate property, and a baby grand piano and an oak table owned by the wife to be her separate property.
*301The Special Referee then found that the wife was entitled to 35% of the marital property.1 With respect to the townhouse, he found that the wife “participated in and made countless contributions to the building, both directly and indirectly”2 even though she “was not interested in the investment,” and that the “building expenses were paid from rent proceeds.” The Special Referee also found that the wife contributed to the building indirectly as spouse and mother.
The court confirmed the Special Referee’s report in the judgment of divorce, entered June 22, 2007. A money judgment in the amount of $393,118.22 was entered on October 10, 2007 in favor of the wife. The husband appeals, in this consolidated appeal, from both the judgment of divorce and the money judgment. We now affirm.
The subject property, a valuable townhouse, was purchased by the husband in 1978 during his marriage to his wife and served as their marital residence. The parties raised their son in this residence and have lived in various configurations continuously ever since. That the husband used separate property for the down payment and that the property was titled in his and his mother’s name does not change the fact that his half interest in the property is a marital asset. These circumstances merely entitle the husband to a credit for his contribution of separate property toward the purchase of the marital residence, *302which was accounted for by the Referee (see Juhasz v Juhasz, 59 AD3d 1023 [2009]; Heine v Heine, 176 AD2d 77, 84 [1992], lv denied 80 NY2d 753 [1992]).
Now, after living in the townhouse for over 31 years with his wife, where they raised their son, the husband is asking this Court to deem 100% of his half interest in the increase in the property’s value (as well as the Citibank account)3 as his separate property because his 69-year-old wife did not contribute to the down payment or to the management of the property. This position, however, is inconsistent with Domestic Relations Law § 236 (B) (1) (c), which defines marital property as “all property acquired by either or both spouses during the marriage and before the execution of a separation agreement or the commencement of a matrimonial action, regardless of the form in which title is held” (emphasis added). The term “marital property” is construed broadly in order to give effect to the “economic partnership” concept of the marriage relationship recognized in the statute (see Majauskas v Majauskas, 61 NY2d 481, 489-490 [1984]); “separate property,” on the other hand, which is described in the statute as an exception to marital property, is construed narrowly (see id. at 489).
The facts of this case are similar to those in Heine (176 AD2d 77 [1992], supra), where the parties purchased a townhouse with several apartments shortly after they were married. The husband used separate property for the down payment and the parties secured two mortgages. The parties lived in a duplex and then a triplex apartment, but always rented at least one of the apartments. In distributing the marital assets, this Court credited the husband with the amount of the down payment, noting that “[w]here a spouse contributes separate property towards the creation of a marital asset, he or she is entitled to a credit for the amount of property contributed” (id. at 84). Significantly, however, this Court held that the appreciation in value of the townhouse was marital property inasmuch as it was not attributable to the down payment, but rather to renovations paid for with marital funds, mortgage payments made with marital funds and market forces (id.). Here, although the wife was not involved in the renovations of the property to the *303extent that the wife was in Heine, it is clear that the property’s appreciation in value, as in Heine, had nothing to do with the husband’s down payment. In fact, the appraiser testified that market forces accounted for the greatest increase in value. Moreover, as noted above, the parties treated the property as their marital residence. They lived in it since 1978, raised their child there, and the wife, as the Special Referee found, maintained the property by vacuuming, raking leaves, cleaning up after workers, as well as by doing many other chores typical of a person living in a marital residence. To deprive the wife of her equitable share of the value of this property is not only contrary to settled precedent, but also against public policy. The husband’s half interest in the townhouse is therefore marital property subject to distribution.
Furthermore, “ ‘[e] quit able distribution presents matters of fact to be resolved by the trial court, and its distribution of the parties’ marital property should not be disturbed unless it can be shown that the court improvidently exercised its discretion in so doing’ ” (McKnight v McKnight, 18 AD3d 288, 289 [2005], quoting Osier v Goldberg, 226 AD2d 515 [1996], lv denied 88 NY2d 811 [1996]). Here, the Special Referee and the trial court correctly considered the various factors listed in Domestic Relations Law § 236 (B) (5) (d) and determined that the wife was entitled to 35% of the marital assets. These factors included, inter alia, that “both parties had made economic and non-economic contributions to [the] 35-year-old marriage, their son and townhouse,” as well as “the length of the marriage, and the wife’s direct and indirect contributions as a spouse and mother.” On these facts, it cannot be said that the trial court improvidently exercised its discretion.4
The dissent seeks to divest the wife of her equitable share of the townhouse by reclassifying it as separate property. As such, the dissent argues that the husband is not only entitled to the down payment, but also to one half of the appreciation of the townhouse pursuant to Domestic Relations Law § 236 (B) (1) (d) (3), which states that separate property includes “the increase in value of separate property, except to the extent that *304such appreciation is due in part to the contributions or efforts of the other spouse.” The dissent then posits that since the wife cannot show that her contributions to the property had any effect on its appreciation, such appreciation is not marital property subject to distribution.
The flaw in the dissent’s analysis is that it incorrectly classifies the townhouse as a “separate” business rather than a marital residence because the husband and his mother formed a partnership, rented some of the apartments, used rent receipts to pay the mortgage and taxes, and refinanced to do major renovations. But title in property is not what defines marital property (Domestic Relations Law § 236 [B] [1] [c]), and the formal partnership between plaintiff and his mother was not formed until four years after the property was purchased. The fact that the marital residence can also be used to generate income, such as in Heine, does not therefore reclassify marital property into separate property. Thus, Hartog v Hartog (85 NY2d 36 [1995]), Xikis v Xikis (43 AD3d 1040, 1041 [2007], Iv denied 10 NY3d 704 [2008]) and Pauk v Pauk (232 AD2d 386, 391-392 [1996], lv dismissed 89 NY2d 982 [1997]), relied on by the dissent for purposes of determining a nontitled spouse’s right to the appreciation in value of separate property, are inapposite. Hartog is instructive, however, in that it shows the Court’s reluctance to deprive a spouse of her equitable share of marital assets (see Hartog, 85 NY2d at 45-47 [to force the non-titled spouse to show with “mathematical, causative or analytical precision” that her efforts contributed to the increase in value of separate property would be “contrary to the letter and spirit of the relevant statutes,” “inconsistent with legislative intent,” and “at odds with the purport of this Court’s precedents construing the Legislature’s directives”]).
Moreover, it is not for this Court to dictate what a “normal” marriage should be. That the wife spent most of her time in one apartment, but showered and practiced the piano in the apartment used by the husband, is of no moment. Married couples are free to live by whatever arrangement suits them best. Clearly, if the wife were an artist and used one of the units as her studio and spent most of her time there, no one would blink an eye. That the wife chose not to invest any of her funds in the down payment because her preconditions were not met by the husband is also irrelevant. Had she wanted the house without any preconditions but simply did not have funds to contribute toward the down payment, the townhouse would still have been the marital residence for the reasons stated above.
*305Accordingly, the judgment of the Supreme Court, New York County (Jacqueline W Silbermann, J.), entered June 22, 2007, awarding defendant a divorce with legal fees and distributing the marital assets, and judgment, same court (Laura VisitacionLewis, J.), entered October 10, 2007, awarding defendant a money judgment in the principal sum of $385,234.14, should be affirmed, without costs.

. The parties had also previously stipulated to equalizing their respective pensions. The wife’s pension was valued at $520,520.25 and the husband’s was valued at $1,173,723.07. Thus, in order to equalize them, the wife received $326,601.50 from the husband’s pension fund.


. This included: cleaning the lobby three times a week; cleaning the mailbox vestibule; purchasing and using a $600 vacuum cleaner for the building; sweeping the interior and exterior steps of the building; cleaning dog excrement from the front of the property; sweeping the building’s sidewalk; sweeping and bagging leaves each year from the maple tree in the backyard; bagging and taking out the building garbage when the husband went to France each summer; washing the lobby curtains; cleaning the lobby windows; polishing the lobby mirror; decorating the master bedroom with curtains and rugs; planting the gardens on the property; installing mirrors in the marital apartment; and washing walls in the building.
In addition to these services performed by the wife, she: purchased the rug for the son’s room; purchased a bathroom cabinet; purchased bathroom wallpaper; purchased a Formica countertop for the marital apartment; purchased flooring for the building at a cost of $700; purchased the foyer mirror at a cost of $400; and paid for couches, a basement door installation, a linen closet, a bathroom cabinet and a chandelier.
The Special Referee noted that the husband acknowledged that his wife was involved in the day-to-day maintenance of the townhouse and that she swept and vacuumed the hall and front entrance.


.  The Citibank account was marital property because the husband commingled numerous marital funds in this account and failed to trace them sufficiently to delineate what might have been separate property (see McManus v McManus, 298 AD2d 189 [2002]; Saraftan v Sarafian, 140 AD2d 801, 804 [1988]).


. The wife challenges this distribution, claiming 50%. However, this issue is not properly before us because she never filed a cross appeal. Were we to consider the issue, we would nonetheless affirm. “Equitable distribution does not necessarily mean equal distribution” (McKnight, 18 AD3d at 289). Here, the husband made the greater contribution to the marital assets, financial and otherwise.